       Case 2:20-cv-00768-JAD-VCF Document 30 Filed 08/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
 --------------------------------------------------------------X
 PROJECT LION LLC, d/b/a CRUSH d/b/a GREEK Case No.: 2:20-cv-00768 (JAD) (VCF)
 SNEEK, PROJECT M LLC d/b/a LA COMIDA, and
 PROJECT W LLC, d/b/a LA CAVE, Individually and
 on Behalf of All Others Similarly Situated,

                                             Plaintiffs,

                           -against-

 BADGER MUTUAL INSURANCE COMPANY,

                                              Defendant.
 --------------------------------------------------------------X

                       STIPULATION TO EXTEND DEFENDANT’S TIME
                          TO RESPOND TO AMENDED COMPLAINT
                                    (Second Request)

        WHEREAS on April 28, 2020, Plaintiffs PROJECT LION LLC d/b/a CRUSH d/b/a

GREEK SNEEK, PROJECT M LLC d/b/a LA COMIDA, and PROJECT W LLC, d/b/a LA CAVE

(collectively, “Plaintiffs”) filed the Complaint in this action; and

        WHEREAS on or about May 11, 2020, Plaintiffs submitted a claim to Defendant (the

“Claim”); and

        WHEREAS on May 26, 2020, Defendant BADGER MUTUAL INSURANCE

COMPANY (“Defendant”) moved pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for dismissal of the Complaint; and

        WHEREAS on June 16, 2020, Plaintiffs filed the Amended Complaint in this action

alleging that they had submitted the Claim; and

        WHEREAS on June 25, 2020, Defendant withdrew its motion to dismiss the Complaint;

and
       Case 2:20-cv-00768-JAD-VCF Document 30 Filed 08/10/20 Page 2 of 3



       WHEREAS on June 30, 2020, Plaintiffs and Defendant, subject to a full reservation of

rights by each, stipulated (the “First Stipulation”) to extend Defendant’s time to answer, move

against, and/or otherwise respond to the Amended Complaint until August 14, 2020 so that

Defendant can evaluate Plaintiffs’ Claim; and

       WHEREAS on July 1, 2020, the Court so-ordered the First Stipulation; and

       WHEREAS Defendant continues to evaluate Plaintiffs’ Claim; and

       WHEREAS the parties have agreed, with a full reservation of rights by each, to further

extend Defendant’s time to answer, move against, and/or otherwise respond to the Amended

Complaint so that Defendant can evaluate Plaintiffs’ Claim; and

       WHEREAS this is the second stipulation for an extension of Defendant’s time to answer,

move against, and/or otherwise respond to the Amended Complaint;

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that the time for Defendant to answer, move against, and/or otherwise respond to the

Amended Complaint in this action is extended to and hereby is September 14, 2020.

       IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed in

counterparts, and faxed or electronic signatures on this Stipulation shall be deemed original

signatures.




                                                2
        Case 2:20-cv-00768-JAD-VCF Document 30 Filed 08/10/20 Page 3 of 3



Dated: August 10, 2020

 Counsel for Plaintiffs Project Lion LLC d/b/a       Counsel for Defendant Badger Mutual
 Crush d/b/a Greek Sneek, Project M LLC              Insurance Company
 d/b/a La Comida, and Project W LLC, d/b/a
 La Cave

 THE O’MARA LAW FIRM, P.C.                           RIVKIN RADLER LLP

 By: /s/ David C. O’Mara                             By: /s/ Brian L. Bank
         David C. O’Mara, Esq.                                Michael A. Troisi, Esq.
 311 E. Liberty Street                                        Brian L. Bank, Esq.
 Reno, Nevada 89501                                  926 RXR Plaza
                                                     Uniondale, New York 11556-0926
 James E. Cecchi, Esq.
 Lindsey H. Taylor, Esq.                             Joseph P. Garin, Esq.
 CARELLA, BYRNE, CECCHI OLSTEIN,                     LIPSON NEILSON, P.C.
 BRODY & ANGELLO 5 Becker Farm Rd.                   9900 Covington Cross, Suite 120
 Roseland, New Jersey 07068                          Las Vegas, Nevada 89144

 Christopher A. Seeger, Esq.
 Stephen A. Weiss, Esq.
 SEEGER WEISS
 77 Water Street, 8th Floor
 New York, New York 10005

 Samuel H. Rudman, Esq.
 ROBBINS GELLER RUDMAN & DOWD
 LLP
 58 South Service Rd., Suite 200
 Melville, New York 11747

 Paul J. Geller, Esq.
 Stuart A. Davidson, Esq.
 ROBBINS GELLER RUDMAN & DOWD
 LLP
 120 E. Palmetto Park Rd., Suite 500
 Boca Raton, Florida 33432



SO ORDERED:
                      Cam Ferenbach
                      United States Magistrate Judge

                      Dated this 10th day of August, 2020.




4877591.v3                                       3
